Citation Nr: 0527637	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including obsessive compulsive 
disorder, major depression with psychotic features, and 
bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This appeal arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied the 
above claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  In July 
2002, the veteran reported receiving treatment at the 
Sepulveda VA Medical Center from 1970 to 2002.  The earliest 
records from this facility currently associated with the 
claims folder are dated in 1984.  Accordingly, on remand any 
records dated from 1970 to 1984 should be obtained.

The veteran has also reported suffering a head injury which 
rendered him unconscious in 1983 or 1984.  Any treatment 
records associated with this injury should be obtained on 
remand.  

A VA treatment record dated in June 2000 shows that the 
veteran reported that he was living on Social Security (SSA) 
disability.  The claims file does not contain a copy of any 
SSA decision or any exhibits to that decision.  The RO should 
obtain the administrative decision pertaining to the 
veteran's claim and any underlying medical records from the 
Social Security Administration used in making such 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).

Finally, the veteran was an infantryman during service and 
claims that his tinnitus is due to noise exposure from firing 
weapons.  A VA hospitalization report dated in July 1985 
noted that he gave a history of tinnitus.  During service in 
January 1970, the veteran underwent a psychiatric evaluation.  
The examiner noted that he had some neurotic depression.  
Pertinent diagnoses included adult situational adjustment 
reaction; chronic drug abuse; and inadequate, somewhat 
immature personality.  Post service, the veteran has been 
diagnosed as having an obsessive compulsive disorder, major 
depression with psychotic features, and a bipolar affective 
disorder.  On remand, he should be afforded VA examinations 
to determine the etiology of his current tinnitus and 
psychiatric disorders. 

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records 
concerning a head injury in 1983 or 1984.

2.  Obtain the complete medical treatment 
records of the veteran concerning hearing 
loss, tinnitus, and any psychiatric 
disorders from the Sepulveda VA Medical 
Center, dated from 1970 to 1984.

3.  Contact the SSA and request that it 
provide documentation of any 
determination of the veteran's claim for 
SSA benefits and copies of all medical 
records relied upon in association with 
such determination.

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, schedule the veteran 
for VA ear and psychiatric examinations.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners prior to the requested 
examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  All necessary tests in 
order to determine the correct diagnoses as 
determined by the examiners are to be done.  

The ear examiner should state whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran's tinnitus had its onset 
during active service or is related to 
in-service noise exposure, as opposed to 
his post-service head injury in 1983 or 
1984.  

The psychiatric examiner should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any current acquired 
psychiatric disorder had its onset during 
active service or is related to any in-
service disease or injury, including the 
complaints and findings noted on 
psychiatric examination in January 1970, 
as opposed to the veteran's post-service 
head injury in 1983 or 1984.  

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached.

5.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 


